Opinion issued July 10, 2003 







In The
Court of Appeals
For The
First District of Texas



NO. 01-02-01016-CV



CHARLES ALAN KNIGHT, Appellant

V.

JULIE ANN KNIGHT, Appellee



On Appeal from the 306th District Court
Galveston County, Texas
Trial Court Cause No. 99FD0854



OPINION  ON  REHEARING

 The Court today heard the appellant's motion for rehearing, and the same is
hereby granted.  The appeal is dismissed as moot.  
	On February 17, 2003, the 306th Judicial District Court of Galveston County,
Texas found that all the parties reside in Harris County; therefore, it granted
appellant's motion to transfer venue to the Family District Court of Harris County,
Texas.  Accordingly, our April 10, 2003 opinion was moot when it was issued.  
Conclusion
	It is ordered that appellant's motion for rehearing is granted.  Any other
pending motions are denied.  It is further ordered that this Court's former Judgment
of April 10, 2003, is vacated, set aside, and annulled, and this Court's opinion dated
April 10, 2003, is withdrawn. 
	The appeal is dismissed as moot.  

						Adele Hedges
						Justice


Panel consists of Justices Hedges, Jennings, and Alcala.